Citation Nr: 0920742	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  97-00 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for an upper 
respiratory disability, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1965, and from January 1991 to August 1991.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from decisions of the RO in March 
1995 and in July 1999 that denied service connection for a 
left knee disability and for an upper respiratory disability.  
The Veteran timely appealed.

The Veteran testified during hearings before RO personnel in 
February 1997, July 1999, and February 2001.

In August 2002, the Veteran testified during a hearing before 
the undersigned at the RO.  In October 2002, the Board 
undertook additional development of the claims pursuant to 
the provisions of 38 C.F.R. § 19.9 (2003).  Subsequently, the 
provisions of 38 C.F.R. § 19.9 were invalidated.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Thus, in October 2003, the Board 
remanded the matters to the RO or VA's Appeals Management 
Center (AMC) for initial consideration of the recently 
developed evidence and further action.   

In a February 2006 decision, the Board denied service 
connection for a left knee disability and for an upper 
respiratory disability-to include each as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

The Veteran appealed the February 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the motion.  Thereafter, the case was 
returned to the Board.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the Veteran and his attorney when further 
action is required.


REMAND

In the Joint Motion, the parties essentially agreed that VA 
has not fulfilled its duties to notify and assist the Veteran 
with regard to the claims for service connection for a left 
knee disability and for an upper respiratory disability-each 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  
Failure to provide notice as to what evidence is needed to 
substantiate the claims will ordinarily be prejudicial to a 
claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the RO or AMC 
should:
 
(a) Notify the Veteran of the information 
and evidence necessary to substantiate 
his claims for service connection for a 
left knee disability and for an upper 
respiratory disability-each as a 
qualifying chronic disability under 
38 C.F.R. § 3.317.  

(b) Notify the Veteran of the information 
and evidence he is responsible for 
providing; and  

(c) Notify the Veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency. 

(d) Notify the Veteran of the law, 
information and evidence used in 
effectuating ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for a left knee 
disability and for an upper respiratory 
disability-to include each as a 
qualifying chronic disability under 
38 C.F.R. § 3.317.  If the benefits 
sought remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before returning the case to 
the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




